             Case 2:19-cv-01116-TSZ Document 28 Filed 11/20/19 Page 1 of 9



 1                                                                         HON. THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

     RYAN DIAZ, JARED THOMPSON, ARIEL
 9                                                           NO. 2:19-cv-01116-TSZ
     ENRIQUEZ, PAUL BARR, JOHN RIOS,
10   DAVID GUY, LISANDRO LIZARDO, CHRIS                      PLAINTIFFS' OPPOSITION TO
     LUEBCKE, ROBERT FOUCHA, NICHOLAS                        NINTENDO'S MOTION TO
11   YOCHHEIM, ALEC COLLINS, ZACKERY                         EXTEND INITIAL SCHEDULING
     REED, GRANT HOELSCHER, MICHAEL                          DEADLINES
12   OREN, NATHAN AIMSWORTH, JASON
     COFFEY-WOLFGANG, ERIC WILSON,                           NOTE ON MOTION CALENDAR:
13   LYDIA DELOACH,                                          November 22, 2019
                            Plaintiffs,
14
            v.
15   NINTENDO OF AMERICA, INC.,
16                          Defendant.

17
                                            INTRODUCTION
18
            The title of Defendant Nintendo’s Motion is a misnomer: Defendant is not asking this
19
     Court simply to extend a deadline; it’s asking the Court to grant it a stay of discovery pending
20
     the outcome of its Motion to Dismiss, ECF No. 24. The distinction is significant—while
21
     Nintendo would have the Court believe that a motion to dismiss to compel arbitration should
22
     result in an automatic extension of its pretrial deadlines (and a concomitant stay of its discovery
23

     PLAINTIFFS' OPPOSITION TO NINTENDO'S MOTION
     TO EXTEND INITIAL SCHEDULING DEADLINES (2:19-                         TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
     cv-01116-TSZ) - 1                                                         Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
             Case 2:19-cv-01116-TSZ Document 28 Filed 11/20/19 Page 2 of 9



 1   obligations), Nintendo instead has a heavy burden and must make a strong showing to justify a

 2   stay. Indeed, notably absent from Nintendo’s motion is any “Standard” section or discussion of

 3   what standard the Court should apply to Nintendo’s motion. And many of the cases Nintendo

 4   cites for the proposition that “[c]ourts in the Ninth Circuit routinely stay discovery”—including

 5   two of the three cases from this district—were based on unopposed motions to stay. See, e.g.,

 6   ECF No. 26 at 2 (citing Hunichen v. Atonomi LLC, No. 2:19-cv-00615-RAJ-MAT (W.D.

 7   Wash.) (motion to stay unopposed); Stiener v. Apple Computer, Inc., No. C 07-4486, 2007 WL

 8   4219388, at *1 (N.D. Cal. Nov. 29, 2007) (“No opposition has been filed.”); Knudtson v.

 9   AT&T, Inc., No. 2:09-cv-00837-RSM (W.D. Wash.) (motion to stay unopposed)).

10          Furthermore, Plaintiffs are likely to succeed in opposing Nintendo’s Motion to Compel

11   Arbitration and Dismiss. For example, Plaintiffs have asserted claims for violations of California

12   consumer protection statutes, and they seek public injunctive relief as one of the remedies for

13   those violations. See First Am. Class Action Compl., ECF No. 21 at ¶¶ 8, 189. Such claims are

14   not arbitrable (see infra, 5, 5 n.2). Discussion of this was notably absent from Nintendo’s Motion

15   to Compel Arbitration and this Motion to Extend. Accordingly, this litigation is likely to continue

16   in this forum and, thus, discovery should not be stalled.

17          Because Nintendo has failed to make a strong showing justifying a stay of discovery, its

18   Motion should be denied.

19                                           BACKGROUND

20          On July 19, 2019, Plaintiff Ryan Diaz filed this lawsuit against Nintendo on behalf of

21   himself and a proposed class of consumers who purchased the Nintendo Switch (“Switch”) and

22   Nintendo Joy-Con controllers (“Joy-Cons”). Class Action Compl., ECF No. 1. Plaintiff

23   amended the complaint on September 27 to, among other things, add 17 additional named

     PLAINTIFFS' OPPOSITION TO NINTENDO'S MOTION
     TO EXTEND INITIAL SCHEDULING DEADLINES (2:19-                         TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
     cv-01116-TSZ) - 2                                                         Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
                Case 2:19-cv-01116-TSZ Document 28 Filed 11/20/19 Page 3 of 9



 1   Plaintiffs. See First Am. Class Action Compl., ECF No. 21. Plaintiffs allege that the Joy-Cons

 2   suffer from a common defect causing a phenomenon known as “drift.” See First Am. Class

 3   Action Compl., ECF No. 21 at ¶ 149. When drifting occurs, characters or action on the game

 4   screen will move without input from the gamer or engagement of the Joy-Con. Id. ¶¶ 149–50.

 5   Plaintiffs allege that this defect (the “Drift Defect”) causes the Switch to become difficult to

 6   operate, inoperable, non-responsive, and otherwise unusable for its central purpose: gameplay.

 7   Id. ¶ 150.

 8          Plaintiffs allege that Nintendo knew or should have known of the defect in the

 9   Joy-Cons, but that it continued to sell them to consumers without disclosing it. Id. ¶ 156.

10   Furthermore, when consumers have presented their Joy-Cons to Nintendo for repair, Nintendo

11   has been unable to effectively and permanently eliminate the Drift Defect. Id. ¶ 54. When

12   Nintendo has decided to replace defective Joy-Cons, it simply replaces them with other

13   defective Joy-Cons. Id. ¶¶ 178–79. Had Plaintiffs and class members known of the Drift

14   Defect, they would not have bought their Joy-Cons, or would have paid less for them. Id. ¶¶ 18,

15   28, 37, 44, 51, 58, 65, 71, 77, 84, 92, 99, 105, 111, 117, 126, 134, 141.

16          Plaintiff Ryan Diaz served his First Requests for Production to Nintendo on

17   September 9, 2019.1 See Weiss Decl., ECF No. 27 ¶ 2. No long after, and as an extension of

18   professional courtesy to Nintendo, the parties agreed to extend discovery-related deadlines

19   pending Nintendo’s anticipated Motion to Dismiss. The Court granted the parties’ agreed

20   extension and set the Rule 26(f) conference for November 25. See ECF 9/10/2019.

21

22          1
               Defendant represents in its Motion that Plaintiff’s first discovery requests were served
     “[a] few weeks” after the initial Complaint was filed on July 19, 2019. See ECF No. 26 at 1.
23   Plaintiff did not serve his First Requests for Production until nearly two months after filing the
     initial Complaint.
     PLAINTIFFS' OPPOSITION TO NINTENDO'S MOTION
     TO EXTEND INITIAL SCHEDULING DEADLINES (2:19-                         TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
     cv-01116-TSZ) - 3                                                         Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
               Case 2:19-cv-01116-TSZ Document 28 Filed 11/20/19 Page 4 of 9



 1          Plaintiffs’ counsel reached out to Nintendo’s counsel on November 8 to set a time for

 2   the Rule 26(f) conference before the November 25 deadline ordered by the Court. Nintendo

 3   refused to set a time, instead requesting an indeterminable extension of the deadlines until after

 4   the Court ruled on its pending Motion to Dismiss. Nintendo thereafter filed this Motion on

 5   November 14 and noted it for consideration on November 22—meaning that it will not, in all

 6   likelihood, be decided before the Court-ordered 26(f) conference deadline. Indeed, Nintendo

 7   noted this Motion for decision long before December 2, when Plaintiffs will respond to and

 8   strongly contest Nintendo’s Motion to Dismiss. Plaintiffs remain willing to engage in the Rule

 9   26(f) conference as ordered by the Court, as they understand that Defendant’s Motion does not

10   result in an automatic stay of the deadline pending the Court’s consideration of Defendant’s

11   Motion.

12                                            ARGUMENT

13   A.     Standard.

14          “A party seeking a stay of discovery carries a ‘heavy burden’ of making a ‘strong

15   showing’ why discovery should be denied.” Vivendi, S.A. v. T-Mobile USA, Inc.,

16   No. C06-1524JLR, 2007 WL 1168819, at *1 (W.D. Wash. Apr. 18, 2007) (Robart, J.) (quoting

17   Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975)). “[A] motion to dismiss

18   alone[] is not grounds for staying discovery.” Rosario v. Starbucks Corp., No. 2:16-cv-01951,

19   2017 WL 4122569, at *1 (W.D. Wash. Sept. 18, 2017) (Jones, J.). While a court, consistent

20   with its broad power to regulate discovery, has the discretion to stay discovery pending a

21   dispositive motion, “this is the exception and not the rule.” Nw. Immigrant Rights Project v.

22   Sessions, C17-716 RAJ, 2017 WL 11428870, at *1 (W.D. Wash. Sept. 18, 2017) (Jones, J.).

23

     PLAINTIFFS' OPPOSITION TO NINTENDO'S MOTION
     TO EXTEND INITIAL SCHEDULING DEADLINES (2:19-                        TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
     cv-01116-TSZ) - 4                                                        Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
                 Case 2:19-cv-01116-TSZ Document 28 Filed 11/20/19 Page 5 of 9



 1   B.      Defendant has not met its burden to justify a stay—and its “fears” of discovery are
             unfounded.
 2
             Defendant suggests in its Motion that the Plaintiffs in this action are “ignor[ing]” their
 3
     “agreement” to individually arbitrate their claims with Nintendo, and that Nintendo should not
 4
     be forced to go through the process of discovery—as every other civil defendant must do—
 5
     while its motion to dismiss and compel arbitration is pending. See ECF No. 26 at 2, 3. But in
 6
     bringing the present Motion, Nintendo is essentially asking the Court to weigh in on the merits
 7
     of its Motion to Dismiss. That ask is premature at best. Not only has the Court not yet seen
 8
     Plaintiffs’ response to the motion to dismiss, neither has Nintendo. See Rosario, 2017 WL
 9
     4122569, at *1 (denying motion to stay pending ruling on motions to dismiss and noting that by
10
     filing its motion “on the basis of its belief that its motion to dismiss will dispose of Plaintiff’s
11
     claim, [the defendant] essentially seeks a ruling on its motion to dismiss”). Plaintiffs are not
12
     simply “ignoring” their “agreement” to arbitrate individually, as Defendants imply, and then
13
     demanding that Nintendo engage in the discovery process in this forum—Plaintiffs contend that
14
     the alleged arbitration agreements are unenforceable (at the very least in part), and thus this
15
     forum is the proper arena for the resolution of their claims. Indeed, because the Amended
16
     Complaint seeks public injunctive relief, Plaintiffs’ California claims are likely to survive
17
     Defendant’s Motion to Compel Arbitration. See, e.g., McGill v. Citibank, N.A., 393 P.3d 85, 93
18
     (Cal. 2017).2 In any event, neither the Court nor Nintendo will have the chance to evaluate
19

20
             2
               Recently, the Ninth Circuit affirmed the holding in McGill in three opinions, each
21   dealing with the enforceability of an arbitration clause in actions seeking public injunctive relief.
     See Blair v. Rent-A-Center, Inc., 928 F.3d 819 (9th Cir. 2019); Tillage v. Comcast Corp., 772 F.
22   App’x 569 (9th Cir. 2019); McArdle v. AT&T Mobility LLC, 772 F. App’x 575 (9th Cir. 2019).
     Public injunctive relief, McGill, and the three Ninth Circuit cases addressing it are tellingly absent
23   from Nintendo’s Motion to Compel and the instant Motion.

     PLAINTIFFS' OPPOSITION TO NINTENDO'S MOTION
     TO EXTEND INITIAL SCHEDULING DEADLINES (2:19-                           TOUSLEY BRAIN STEPHENS PLLC
                                                                              1700 Seventh Avenue, Suite 2200
     cv-01116-TSZ) - 5                                                           Seattle, Washington 98101
                                                                           TEL. 206.682.5600  FAX 206.682.2992
             Case 2:19-cv-01116-TSZ Document 28 Filed 11/20/19 Page 6 of 9



 1   these and other contentions until Plaintiffs have the opportunity to file their response to the

 2   Motion to Dismiss, which is currently due December 2. See Flecha v. Neighbors Moving

 3   Servs., Inc., 944 F. Supp. 2d 1201, 1203 (S.D. Fl. 2013) (“In this case there appears to be a

 4   genuine dispute as to whether the arbitration agreement is enforceable . . . . Under such

 5   circumstances, it is proper for the Court to permit discovery to proceed.”). While Nintendo

 6   claims that “[f]orcing [it] to undertake significant discovery and case-management activities”

 7   during the pendency of its motion would “rob Nintendo of the benefits of arbitration and

 8   incentivize other plaintiffs to ignore similar agreements,” it fails to explain just what about

 9   Plaintiffs’ discovery requests are unduly burdensome or of any different kind or character than

10   what they would be asked to do in the arbitration they so actively demand. Nintendo did not

11   even attach a copy of the allegedly onerous “early requests for production” to its Motion or the

12   Declaration in Support. See ECF No. 26, 27. Plaintiffs submit that all discovery requested is

13   relevant to the Drift Defect, and thus Nintendo will have to produce it eventually regardless of

14   the outcome of its Motion to Compel Arbitration.

15          Nintendo’s apparent concern that “engag[ing] in litigation activities . . . could

16   undermine its very right to arbitrate,” ECF No. 26 at 3, is similarly unfounded. Plaintiffs are

17   willing to stipulate that, even if the Court determines that Nintendo’s arbitration provision is

18   valid, engaging in discovery under the Federal Rules will not operate as a waiver to any right to

19   arbitration that Nintendo might have. See, e.g., Flecha, 944 F. Supp. 2d at 2013 (“Further, the

20   Plaintiff has stipulated that by participating in discovery now, the Defendant will not waive its

21   right to arbitrate if the Court finds the arbitration agreement enforceable.”). With such a

22   stipulation, Nintendo has no basis to argue that it may be waiving its right to claim

23   enforceability of the agreement.

     PLAINTIFFS' OPPOSITION TO NINTENDO'S MOTION
     TO EXTEND INITIAL SCHEDULING DEADLINES (2:19-                          TOUSLEY BRAIN STEPHENS PLLC
                                                                             1700 Seventh Avenue, Suite 2200
     cv-01116-TSZ) - 6                                                          Seattle, Washington 98101
                                                                          TEL. 206.682.5600  FAX 206.682.2992
             Case 2:19-cv-01116-TSZ Document 28 Filed 11/20/19 Page 7 of 9



 1          Defendant, on the other hand, is incorrect to say that “there is no prejudice to Plaintiffs

 2   from a short extension of the initial scheduling deadlines to a reasonable time after the Court’s

 3   decision.” ECF No. 26 at 3–4. For one, there is no indication of how long the Court may take to

 4   rule on the Motion to Dismiss, and, therefore, no indication of whether the extension will

 5   indeed be “short.” Nintendo has also notably failed to say whether it will forgo any immediate

 6   appeal in the event that the Court agrees with Plaintiffs that the alleged arbitration agreements

 7   are unenforceable. And given Nintendo’s position at this early stage, there is good reason to

 8   believe that it would similarly seek a stay of discovery pending any appeal. Nintendo, in short,

 9   isn’t simply asking for a short stay of discovery deadlines—it’s asking the Court to let this case

10   languish, potentially for years, while Nintendo continues to explore the alleged viability of its

11   arbitration agreement. Such an ask is prejudicial to Plaintiffs, who have already been deprived

12   of the benefit of their bargains with Nintendo and seek only to have their claims heard.

13                                           CONCLUSION

14          As an extension of professional courtesy, Plaintiffs already stipulated to extending

15   Nintendo’s discovery obligations while Nintendo worked toward filing a motion to dismiss;

16   now Nintendo demands that the Court make the extension permanent. But Nintendo’s request

17   to “extend the initial scheduling deadlines” is really a motion to stay discovery. That motion

18   imposes on Nintendo a heavy burden to make a strong showing justifying such a stay—a

19   burden that it has not met.

20          DATED this 20th day of November, 2019.

21                                         TOUSLEY BRAIN STEPHENS PLLC

22                                         By: s/ Kim D. Stephens
                                              Kim D. Stephens, WSBA #11984
23                                            Jason T. Dennett, WSBA #30686
                                              Kaleigh N.B. Powell, WSBA #52684
     PLAINTIFFS' OPPOSITION TO NINTENDO'S MOTION
     TO EXTEND INITIAL SCHEDULING DEADLINES (2:19-                         TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
     cv-01116-TSZ) - 7                                                         Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
           Case 2:19-cv-01116-TSZ Document 28 Filed 11/20/19 Page 8 of 9



 1                                  1700 Seventh Avenue, Suite 2200
                                    Seattle, Washington 98101
 2                                  Telephone: 206.682.5600/Fax: 206.682.2992
                                    Email:     kstephens@tousley.com
 3                                             jdennett@tousley.com
                                               kpowell@tousley.com
 4
                                    Benjamin F. Johns (admitted pro hac vice)
 5                                  Andrew W. Ferich (admitted pro hac vice)
                                    Alex M. Kashurba (admitted pro hac vice)
 6                                  CHIMICLES SCHWARTZ KRINER
                                    & DONALDSON-SMITH LLP
 7                                  361 W. Lancaster Avenue
                                    Haverford, Pennsylvania 19041
 8                                  Telephone: (610) 642-8500
                                    Email:     bfj@chimicles.com
 9                                             awf@chimicles.com
                                               amk@chimicles.com
10

11                                  Interim Co-Lead Counsel for Plaintiffs

12

13

14

15

16

17

18

19

20

21

22

23

     PLAINTIFFS' OPPOSITION TO NINTENDO'S MOTION
     TO EXTEND INITIAL SCHEDULING DEADLINES (2:19-            TOUSLEY BRAIN STEPHENS PLLC
                                                               1700 Seventh Avenue, Suite 2200
     cv-01116-TSZ) - 8                                            Seattle, Washington 98101
                                                            TEL. 206.682.5600  FAX 206.682.2992
               Case 2:19-cv-01116-TSZ Document 28 Filed 11/20/19 Page 9 of 9



 1
                                      CERTIFICATE OF SERVICE
 2            I hereby certify that on November 20, 2019, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to all

 4   parties registered on the CM/ECF system. All other parties (if any) shall be served in

     accordance with the Federal Rules of Civil Procedure.
 5
              DATED at Seattle, Washington, this 20th day of November, 2019.
 6

 7                                                  s/ Kim D. Stephens
                                                    Kim D. Stephens
 8   6639/001/545406.1


 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     PLAINTIFFS' OPPOSITION TO NINTENDO'S MOTION
     TO EXTEND INITIAL SCHEDULING DEADLINES (2:19-                         TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
     cv-01116-TSZ) - 9                                                         Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
